Citation Nr: 1103174	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to basic eligibility for VA educational assistance 
under 38 U.S.C.A. Chapter 30.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2006 to December 
2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in October 2010, and a transcript of that 
hearing has been associated with the claims file.  He submitted 
additional evidence in support of his claim at that time.  As 
this evidence was accompanied by a waiver of consideration by the 
agency of original jurisdiction, the Board may properly consider 
such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2010).


FINDINGS OF FACT

1.  The Veteran first entered active duty on June 6, 2006, with 
an initial service obligation of two years and 22 weeks, and he 
was finally released from service on December 12, 2008.

2.  The Veteran did not receive an honorable discharge after 
completing at least two years of continuous active duty for an 
initial obligation of less than three years.

3.  The Veteran was not released after active duty service 
characterized by the military as honorable and placed on the 
retired list, placed on the temporary disability retired list, 
transferred to the Fleet Reserve or the Marine Fleet Reserve, or 
released for further service in a reserve component of the Armed 
Forces.

4.  The Veteran was not discharged or released from active duty 
service due to a service-connected disability, a preexisting 
medical condition not determined to be service connected, 
hardship, the convenience of the government after completing at 
least 20 months of an initial obligated period of less than three 
years, involuntarily for the convenience of the government as a 
result of a reduction in force, or a physical or mental condition 
not characterized as a disability and not the result of his own 
willful misconduct but which interfered with his performance of 
duty.

5.  The Veteran did not serve in the Selected Reserve following 
active duty service.

6.  The Veteran was not separated involuntarily or pursuant to 
voluntary separation incentives with an honorable discharge, and 
he did not participate in the Post-Vietnam Era Veterans' 
Educational Assistance Program.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for VA 
educational assistance under 38 U.S.C.A. Chapter 30 have not been 
met.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B (West 2002 & Supp. 
2010); 38 C.F.R. § 21.7042, 21.7045 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, the VCAA notification procedures do not apply 
where, as in this case, the applicable chapter of Title 38, 
United States Code, contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In particular, 
38 U.S.C.A. Chapter 30 provides that, if a formal claim for 
educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, VA 
must notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim, and the time limit 
to provide such information.  However, this notice is unnecessary 
if a claim cannot be substantiated because there is no legal 
basis for the claim, or the undisputed facts render the claimant 
ineligible for the claimed benefit.  38 C.F.R. § 21.1031(b).  
Similarly, the VCAA provisions do not apply where the law, and 
not the evidence, is dispositive of a claim.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

Here, as discussed below, the undisputed evidence indicates that 
the Veteran is ineligible for educational assistance benefits 
under 38 U.S.C.A. Chapter 30 as a matter of law.  Moreover, the 
Veteran was notified of the missing evidence and/or information 
necessary to adjudicate his claim in January 2009, prior to the 
initial unfavorable adjudication.  Further, he has actively 
participated in the claims process by submitting the requested 
evidence and arguments, including references to applicable 
statutory and regulatory provisions.  Although the Board's 
decision herein is based on a different rationale than the denial 
by the RO, the Veteran will not be prejudiced by the Board 
issuing a decision at this time, as there is no indication that 
any further evidence or argument would change the outcome in any 
way.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a question that was not addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
and an opportunity to submit evidence or argument on that 
question, and, if not, whether the claimant has been prejudiced 
thereby).  Accordingly, the Veteran has been accorded appropriate 
due process, and any procedural error is harmless, as it has 
resulted in no prejudice to the Veteran.

II. Analysis

The Montgomery GI Bill (MIGB), or 38 U.S.C.A. Chapter 30, 
provides for VA educational assistance for members of the Armed 
Forces after separation from military service under certain 
circumstances. See 38 U.S.C.A. §§ 3001-3012.  To be eligible for 
such benefits based solely on active duty, the individual must 
first become a member of the Armed Forces or first enter active 
duty as a member of the Armed Forces after June 30, 1985.  
Additionally, one of the following threshold periods of service 
must generally be met: (1) where the obligated period of active 
duty is three years or more, the individual must serve at least 
three years of continuous active duty; or (2) where the obligated 
period of active duty less than three years, the individual must 
serve at least two years of continuous active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(1)-(2).  

After completing the threshold service requirements, the 
individual must either (a) continue on active duty; (b) be 
discharged from service with an honorable discharge; (c) be 
released after service on active duty characterized by the 
Secretary of the military department concerned as honorable 
service and be placed on the retired list or the temporary 
disability retired relist, or transferred to the Fleet Reserve or 
Fleet Marine Corps Reserve; or (d) be released from active duty 
for further service in a reserve component of the Armed Forces 
after service on active duty characterized by the Secretary of 
the military department concerned as honorable service.  38 
U.S.C.A. § 3011(a)(3); 38 C.F.R. § 21.7042(a)(4).

In this case, the Veteran first entered active duty on June 22, 
2006, and his initial period of obligation was for two years and 
22 weeks, or less than three years.  See June 2006 enlistment 
contract.  According to the Veteran's Certificate of Release or 
Discharge from Active Duty (DD Form 214), he was discharged or 
released from active duty on December 12, 2008, after 2 years, 
five months, and 21 days of active duty, with no time lost.  The 
remarks indicate that the Veteran "completed [his] first full 
term of service."  He was not transferred to another command, 
and there was no Reserve obligation.  The DD Form 214 further 
indicates that the Veteran was discharged under honorable 
conditions (general) due to misconduct (drug abuse).

Although not reflected in his DD Form 214, other evidence of 
record establishes that the Veteran was granted an honorable 
discharge on November 23, 2007, after approximately 17 months of 
active duty service.  He then immediately reenlisted with an 
obligation of three years, to begin on November 24, 2007.  See 
certificate of honorable discharge (DD Form 256A); November 2007 
reenlistment contract.  

The Veteran reports that his initial obligation was for less than 
three years because he was enrolled in college at the time of 
enlistment and was allowed to retain catalog rights.  He further 
reports that he received an honorable discharge in November 2007 
because he was going to continue his education at that time, but 
his orders to quarter-master base were cancelled, so he 
immediately reenlisted.  The Veteran asserts that he should not 
be "punished" for reenlisting for a longer period of service in 
November 2007, and that the evidence establishes that he 
completed the requisite service requirements for Chapter 30 
benefits.  See March 2009 notice of disagreement; June 2009 
substantive appeal; October 2010 hearing transcript.

VA's General Counsel has issued a precedential opinion that is 
particularly instructive in the instant appeal.  See VA O.G.C. 
Prec. 10-92 (April 1, 1992).  Specifically, the General Counsel 
found that, if an individual, having completed his or her initial 
period of obligated service (whether extended or not), is 
discharged from active duty with an "honorable discharge," as 
certified by the military department concerned, that individual 
would meet the requirements subsection 3011(a)(3)(B).  However, 
the General Counsel further found that, if the military 
discharges an individual with other than an "honorable" 
discharge, that fact is binding on VA and, not falling within any 
of the section 3011(a)(3) categories, the individual would be 
denied Chapter 30 entitlement.  The General Counsel explained 
that the higher "honorable" discharge standard for program 
participation is among the most distinguishing features of the 
peacetime, All-Volunteer Force education benefit program enacted 
as 38 U.S.C.A. Chapter 30.  See id.

The General Counsel described two situations with facts similar 
to the one on appeal.  In the first example, VA received two 
military service department documents, a DD Form 256A and DD Form 
214.  The DD Form 256A indicated that the individual was awarded 
an "honorable discharge" for a period of service ending in 
November 1988, and the DD Form 214 indicated that the individual 
first entered on active duty in October 1985 for an unspecified 
term and was discharged in April 1991 "under honorable 
conditions (general)," with the reason of unsatisfactory 
performance.  The General Counsel noted that this individual had 
probably been discharged on November 1, 1988, for the purpose of 
immediately reenlisting on November 2, 1988, and that this event 
was likely memorialized by the issuance of the Honorable 
Discharge Certificate.  The General Counsel found that this 
individual's receipt of a complete discharge (of the requisite 
character), as shown by the DD Form 256A, following completion of 
his initial obligated period of qualifying active duty 
conclusively showed that he met the service completion threshold 
and qualified for Chapter 30 benefits.  The fact that the 
individual subsequently reenlisted in the Armed Forces and was 
awarded a discharge characterized as other than an "honorable 
discharge" was of no consequence for Chapter 30 entitlement 
purposes under these circumstances. See id.

The General Counsel addressed another situation where the only 
evidence of record was a DD Form 214 covering the period from May 
1986 to July 1990, which showed that the individual was granted a 
discharge "under honorable conditions" and had "continuous 
honorable active service" from May 1986 to November 1989.  In 
contrast to the prior example, there was no documentation 
indicating that this individual was awarded an honorable 
discharge after completion of his initial qualifying active-duty 
service commitment.  The General Counsel found that the 
requirements of section 3011(a)(3)(B), i.e., discharge from 
active duty with an honorable discharge, would not be met under 
these circumstances.  The General Counsel noted that the 
individual would continue to meet the basic eligibility 
requirements for Chapter 30 education benefits while still on 
active duty, by virtue of section 3011(a)(3)(A).  However, the 
General Counsel stated that this individual would be divested of 
such entitlement upon his receiving other than an "honorable" 
discharge from the military department concerned.  See id.

In summary, the General Counsel held that an individual who 
completes the initial obligated period of active duty but does 
not at that time receive a discharge from such period by the 
military department concerned and who, thereafter, is discharged 
with other than an "honorable discharge" does not meet the 
discharge requirement of section 3011(a)(3)(B) for entitlement to 
Chapter 30 benefits.  The General Counsel stated that this is so 
even if there is evidence indicating that the individual 
completed the initial obligated active-duty period, though 
without honorable discharge, and that the individual's 
performance of duty during that period was characterized by the 
military department concerned as "honorable."  See id.

In this case, in contrast to the first example addressed by the 
General Counsel, the Veteran was awarded an "honorable 
discharge" in November 2007, prior to completing his initial 
obligated active duty service commitment of two years and 22 
weeks.  As such, this honorable discharge does not meet the 
character of service requirements for basic eligibility for 
entitlement to Chapter 30 benefits.  See id.  

Instead, as in the second example, the Veteran subsequently 
received a discharge "under honorable conditions (general)" in 
December 2008.  The Board notes that the Veteran immediately 
reenlisted, effective November 24, 2007, after being discharged 
on November 23, 2007, and that his DD Form 214 indicates that he 
"completed [his] first full term of service" with no time lost.  
See 38 C.F.R. § 21.7020(b)(6)(i) (for the purposes of Chapter 30 
benefits, "continuous active duty means active duty served 
without interruption.  An interruption in service will only be 
found when the individual receives a complete separation from 
active duty.").  However, the fact that the Veteran may have 
completed his full initial obligated term of active duty service 
is irrelevant, as the undisputed evidence establishes that he did 
not receive an "honorable discharge" at that point, or after 
completing at least two years of his initial obligation of less 
than three years.  Rather, the Veteran's less than "honorable" 
discharge in December 2008 disqualifies him from eligibility for 
Chapter 30 benefits.  See VA O.G.C. Prec. 10-92.  

The Board notes that the Veteran appears to believe that he 
should have been granted an "honorable discharge" in December 
2008.  See, e.g., notice of disagreement.  However, the Board has 
no authority address this issue, as VA is bound by the Army's 
determination of the character of an individual's service (and 
discharge) for the purposes of Chapter 30 benefits.  See VA 
O.G.C. Prec. 10-92; see also Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992). 

As the Veteran was awarded an honorable discharge in November 
2007, prior to meeting the minimum continuous active duty 
requirements of 38 C.F.R. § 21.7042(a)(2), the Board has 
considered whether his claim may be granted based on this period 
of service under the so-called early out provisions.  

Specifically, if an individual does not meet the general minimum 
continuous active duty requirements, basic eligibility for 
educational assistance under Chapter 30 will also be established 
where the individual is discharged or released from active duty 
for any of the following reasons: (1) for a service-connected 
disability; (2) for a preexisting medical condition that is not 
determined to be service connected; (3) hardship; (4) for the 
convenience of the government after completing at least 20 months 
of active duty of an obligated period of less than three years, 
or at least 30 months of active duty of an obligated period of at 
least three years; (5) involuntarily for the convenience of the 
government as a result of a reduction in force; or (6) for a 
physical or mental condition not characterized as a disability 
and not the result of the individual's own willful misconduct but 
that interfered with the individual's performance of duty, as 
determined by the Secretary of the military department concerned.  
38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

In this regard, as noted above, the Veteran has reported that he 
was discharged on November 23, 2007, for the purpose of 
continuing his education, but he was unable to do so and, 
therefore, immediately reenlisted.  See, e.g., notice of 
disagreement.  There is no contrary evidence concerning the 
circumstances of his initial discharge.  

As such, there is no indication that the Veteran was discharged 
from active duty in November 2007 due to hardship, or 
involuntarily for the convenience of the government as a result 
of a reduction in force.  There is also no indication that he was 
discharged at that time due to a service-connected disability, a 
preexisting condition not determined to be service-connected, or 
a condition not characterized as a disability and not the result 
of his own misconduct but that interfered with his performance of 
duty.  In particular, the Veteran does not contend, and there is 
no other indication of record, that his initial discharge in 
November 2007 was related to his now service-connected bipolar 
disorder.  

The Board observes that the Veteran contends that he meets the 
basic eligibility criteria for Chapter 30 benefits because he 
believes his discharge in December 2008 was the result of a 
service-connected disability.  In particular, he asserts that his 
discharge for drug abuse was the result of him failing a urine 
test for marijuana, which he was taking to treat his now service-
connected bipolar disorder.  He states that he was diagnosed with 
this disability and was assigned a permanent profile in June 
2008, and he now has a prescription for marijuana to treat this 
condition.  He further states that he was "eventually" going to 
be discharged through a Medical Board due to bipolar disorder and 
a separated shoulder, but he was offered no assistance other than 
to exit service when he failed the drug test.  See notice of 
disagreement, substantive appeal, hearing transcript; see also 
June 2008 physical profile (DD Form 3349), July 2009 notification 
letter (granting service connection for  bipolar disorder as 50 
percent disabling effective as of December 13, 2008).  

While the Board acknowledges the Veteran's arguments to this 
effect, his DD Form 214 reflects that he was discharged in 
December 2008 due to commission of a serious offense, namely, 
misconduct (drug abuse), not due to any medical or physical 
condition, service-connected or otherwise.  As noted above, VA is 
bound by the service department's determinations pertaining to an 
individual's service (and discharge) for the purposes of Chapter 
30 benefits.  See VA O.G.C. Prec. 10-92; see also Duro, 2 Vet. 
App. at 532.  Moreover, even if the Board had the authority to 
find that the Veteran was discharged in December 2008 as a result 
of a service-connected disability, he would still not be eligible 
for Chapter 30 benefits because he was did not receive an 
"honorable discharge" at that time.  See VA O.G.C. Prec. 10-92.  
As also noted above, the Veteran may take up any issues regarding 
the character of his service (and discharge) with the service 
department.  

The Veteran further argues that he is eligible for Chapter 30 
benefits because he satisfied the so-called 20/30 month rule.  He 
refers to a December 2008 statement signed by the Veteran and a 
counselor with the Army Continuing Education System, which 
indicates that the Veteran was informed that he was being 
discharged on a second or subsequent enlistment with a less than 
honorable discharge, but that he "completed his first enlistment 
with honorable service and met the 20/30 month rule prior to re-
enlistment."  The Veteran also states that the "correct codes" 
were entered and "turned on" at the Fort Irwin Education 
Center.  See notice of disagreement, substantive appeal, hearing 
transcript.

Nevertheless, the undisputed evidence of record, including the 
Veteran's enlistment contract and DD Form 256A, reflects that he 
only completed approximately 17 months of active duty of his 
initial obligated period of two years and 22 weeks prior to his 
November 2007 discharge.  In other words, he had not completed at 
least 20 months of his initial obligation of less than three 
years.  As such, the Veteran did not meet the criteria for 
eligibility under 38 C.F.R. § 21.7042(a)(5) during the period of 
service for which he received an "honorable discharge."  
Furthermore, as above, any possible completion of 20 months of 
the initial obligated term after November 2007 is irrelevant, as 
the Veteran did not thereafter receive an honorable discharge as 
required for Chapter 30 eligibility.  See VA O.G.C. Prec. 10-92.

While it appears that the Veteran was misinformed as to his 
eligibility for Chapter 30 benefits, the Board has no legal 
authority to grant his claim on that basis.  See Harvey v. Brown, 
6 Vet. App. 416, 424 (1994) (the remedy for breach of any 
obligation to provide accurate information about eligibility 
before or after discharge cannot involve payment of benefits 
where the statutory eligibility requirements for those benefits 
are not met); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (receipt of erroneous advice by a veteran from a 
government employee cannot be used to estop the government from 
denying benefits because the payment of government benefits must 
be authorized by statute).  

Accordingly, for the foregoing reasons, the Veteran does not meet 
the criteria for basic eligibility for Chapter 30 educational 
benefits based solely on active duty service, or under the 
provisions of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a).

The Board observes that eligibility for Chapter 30 educational 
benefits may also be established based a combination of service 
on active duty and in the Selected Reserve.  See 38 U.S.C.A. § 
3012(a)(1)(A); 38 C.F.R. § 21.7042(b).  However, in this case, 
even if the Veteran met the minimum required period of active 
duty service, he has not alleged, and the evidence of record does 
not otherwise show, that he served in the Selected Reserve at any 
time following his release from active duty in December 2008.  
The Board notes that the Veteran's enlistment contract indicates 
that he would be ordered to active duty as a Reservist unless he 
reported to an identified place on June 22, 2006, for enlistment 
in the Regular component of the United States Army.  However, he 
did report as specified and, therefore, entered into active duty 
in the Army as described herein.  Further, the Veteran's DD Form 
214 indicates no transfer or obligation to the Reserves.  
Therefore, his eligibility may not be established under these 
statutory and regulatory provisions.

Additionally, the Board observes that an individual who fails to 
meet the eligibility requirements found in § 21.7042 nevertheless 
will be eligible for Chapter 30 educational assistance if he or 
she meets the requirements of 38 U.S.C.A. §§ 3018A, 3018B; 38 
C.F.R. § 21.7045.  Eligibility under these provisions is based on 
involuntary separation, voluntary separation with receipt of 
separation incentives, or participation in the Post-Vietnam Era 
Veterans' Educational Assistance Program.  However, an individual 
must receive an honorable discharge to qualify under any of these 
provisions.  See id.  Moreover, the Veteran does not contend, and 
there is no other suggestion in the record, that these provisions 
apply.  Specifically, there is no indication that the Veteran was 
involuntarily separated in December 2008, or that he received 
voluntary separation incentives at that time.  Furthermore, his 
DD Form 214 indicates that he did not participate in the Post-
Vietnam Era Veterans' Educational Assistance Program.  Therefore, 
the Veteran's eligibility may not be established under these 
statutory and regulatory provisions.

The Board notes that the Veteran asserts that he paid money 
during his active duty service in order to participate in future 
VA educational programs.  See substantive appeal.  Under 38 
U.S.C.A. § 3011(b), the basic pay of an individual shall be 
reduced by $100 for each of the first 12 months that such 
individual is entitled to such pay to establish eligibility for 
educational assistance, and any such amounts shall revert to the 
Treasury and shall not be considered to have been received or to 
be within the control of any such individual.  VA's General 
Counsel has advised that, where an individual does not meet the 
Chapter 30 eligibility criteria, he or she was not legally a 
Chapter 30 participant, and reduction of his or her basic pay was 
contrary to statutory authority.  However, the General Counsel 
further advised that VA does not have any control over the monies 
reduced from a veteran's basic pay, or any statutory authority to 
return that money.  Instead, each specific branch of the Armed 
Forces is responsible for the restoration of funds.  See VA 
O.G.C. Advisory 13-93 (Feb. 23, 1993).  As such, while the Board 
sympathizes with the Veteran, it has no legal authority to refund 
his contributions, and the Veteran may address this dispute 
directly to his service department and request a refund 
therefrom.

In summary, based on the undisputed evidence of record, the Board 
concludes that the Veteran does not meet the criteria for 
entitlement to basic eligibility for Chapter 30 benefits under 
the applicable statutes and regulations.  The Board is 
sympathetic to the Veteran and certainly commends him for his 
efforts to obtain additional education.  However, as noted above, 
VA is bound by the findings of the service department with 
respect to the type or classification of a service member's 
military service and discharge therefrom.  See VA O.G.C. Prec. 
10-92; Duro, 2 Vet. App. at 532.  As the disposition of this 
claim is based on the law, and not on the facts of the case, the 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.


ORDER

Entitlement to basic eligibility for VA educational assistance 
under 38 U.S.C.A. Chapter 30 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


